Exhibit 10.2

EXECUTION COPY

WAIVER NO. 1 TO THE

CREDIT AGREEMENT

 

Dated as of July 18, 2011

WAIVER NO. 1 TO THE CREDIT AGREEMENT among The Lubrizol Corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
parties to the Credit Agreement referred to below (collectively, the “Lenders”)
and Citibank, N.A., as administrative agent (the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

 

  (1) The Borrower, the Lenders and the Agent have entered into a Credit
Agreement dated as of July 19, 2010 (such Credit Agreement, as so modified, the
“Credit Agreement”). Capitalized terms not otherwise defined in this Waiver have
the same meanings as specified in the Credit Agreement.

 

  (2) The Borrower has announced that it has entered into the Agreement and Plan
of Merger, dated March 13, 2011 with Berkshire Hathaway Inc. (“Berkshire”) and
Ohio Merger Sub, Inc., pursuant to which the Borrower shall be acquired by
Berkshire (the “Merger Agreement”), and has therefore requested that the
Required Lenders agree to waive Sections 5.02(b) and 6.01(g) of the Credit
Agreement as hereinafter set forth.

SECTION 1. Waivers. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2 below, Sections
5.02(b) and 6.01(g) of the Credit Agreement are hereby waived, solely with
respect to (x) the acquisition by Berkshire, directly or indirectly, of 100% of
the Voting Stock of the Borrower and (y) the election or designation by
Berkshire of individuals who collectively would constitute a majority of the
board of directors of the Borrower as directors of the Borrower.

SECTION 2. Conditions of Effectiveness. This Waiver shall become effective as of
the date first above written when, and only when the Agent shall have received
counterparts of this Waiver executed by the Borrower and the Required Lenders.
This Waiver is subject to the provisions of Section 9.01 of the Credit
Agreement.

SECTION 3. Representations and Warranties of the Borrower. The Borrower
represents and warrants that the representations and warranties contained in
Section 4.01 of the Credit Agreement are correct on and as of the date hereof
and, other than as specifically waived in this Waiver, no event has occurred and
is continuing that constitutes a Default.

SECTION 4. Effect on the Credit Agreement and the Loan Documents. (a) The Credit
Agreement and the Loan Documents, except to the extent of the waiver
specifically provided above, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

 

  (b) The execution, delivery and effectiveness of this Waiver shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Agent under the Credit Agreement, nor constitute a waiver
of any provision of the Credit Agreement.



--------------------------------------------------------------------------------

SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Waiver and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Waiver may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Waiver by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Waiver.

SECTION 7. Governing Law. This Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE LUBRIZOL CORPORATION By   /s/    Charles P. Cooley         Name:   Charles
P. Cooley Title:   Senior VP and CFO By   /s/    Brian A. Valentine        
Name:   Brian A. Valentine Title:   Treasurer

Accepted and Agreed:

CITIBANK, N.A.,

as Administrative Agent and as Lender

By   /s/    David Jaffe           Name: David Jaffe   Title: Vice President

 

KEYBANK NATIONAL ASSOCIATION By       Name:   Title:

 

THE ROYAL BANK OF SCOTLAND PLC By   /s/    Paul Chisholm Attorney in
Fact           Name: Paul Chisholm   Title: Vice President

 

DEUTSCHE BANK AG NEW YORK BRANCH By   /s/    Philippe Sandmeier           Name:
Philippe Sandmeier   Title: Managing Director By   /s/    Ross Levitsky        
  Name: Ross Levitsky   Title: Managing Director

 

3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A By   /s/    Robert S. Sheppard           Name: Robert
S. Sheppard   Title: Vice President

 

PNC BANK, NATIONAL ASSOCIATION By       Name:   Title:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By   /s/    Victor Pierzchalski         
  Name: Victor Pierzchalski   Title: Authorized Signatory By       Name:  
Title:

 

U.S. BANK NATIONAL ASSOCIATION By       Name:   Title:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION By   /s/    Peter R. Martinets          
Name: Peter R. Martinets   Title: Managing Director

 

BNP PARIBAS By   /s/    Michael Pearce           Name: Michael Pearce   Title:
Managing Director By   /s/    Michael Hoffman           Name: Michael Hoffman  
Title: Associate

 

4



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

By       Name:   Title:

 

FIFTH THIRD BANK By   /s/    R. C. Lanctot           Name: Roy C. Lanctot  
Title: Vice President

 

MIZUHO CORPORATE BANK, LTD. By   /s/    Yasuo Imaizumi           Name: Yasuo
Imaizumi   Title: Deputy General Manager

 

THE NORTHERN TRUST COMPANY By   /s/    Michael A. Houlihan           Name:
Michael A. Houlihan   Title: Vice President

 

5